     Case 2:15-cr-00289-ILRL-DEK Document 576 Filed 11/06/18 Page 1 of 1



MINUTE ENTRY
LEMELLE, J.
NOVEMBER 6, 2018
 JS-10: 06:30

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                           NO. 15-289

ANDRE DOMINICK                                                   SECTION “B”
DEBRA BECNEL
LISA VACCARELLA

                                       JURY TRIAL
                                         (Day 2)
Courtroom Deputy:    Isidore Grisoli
Court Reporter:      Jodi Simcox

PRESENT:      Chandra Menon, Tracey Knight, Christine Siscaretti, Asst. U.S. Attorneys
              Paul Fleming, Jr., Counsel for Andre Dominick
              Guy Wall, Sara Lewis, Counsel for Debra Becnel
              Anna Friedberg, Counsel for Lisa Vaccarella
              Andre Dominick, Debra Becnel, Lisa Vaccarella, Defendants


Court begins at 8:45 a.m.
Case called; all present and ready.
Counsel appear for the record.
Government’s witnesses: Jason Wolfe, Lashondra Hills, Dominique Stewart, Captain Kenny
Sanders, Bonnie Norris, Justin Meyers, sworn and testified.
Exhibits offered and admitted - See Trial Exhibit List.
Court recesses for lunch at 11:00 a.m.; court resumes at 12:08 p.m.
Court breaks from 1:10 p.m. to 1:22 p.m.
Court breaks from 3:23 p.m. to 3:46 p.m.
Trial continued to Wednesday, November 7, 2018 at 8:30 a.m.

Court adjourned at 4:58 p.m.
